Citation Nr: 0022160	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-08 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition of 
the hands and feet, as manifestations of an undiagnosed 
illness.

2.  Entitlement to service connection for aching joints, as 
manifestations of an undiagnosed illness.

3.  Entitlement to service connection for fatigue, as 
manifestations of an undiagnosed illness.

4.  Entitlement to service connection for headaches, as 
manifestations of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1984 to January 
1993 and served a period of that time in support of operation 
Desert Shield/Desert Storm in Southwest Asia.

This appeal arises from a July 1997 rating action in which 
the RO denied service connection for a skin condition of the 
hands and feet, aching joints and fatigue, and headaches, all 
as manifestations of an undiagnosed illness.  


FINDINGS OF FACT

1.  The veteran's allegation that he currently has a skin 
condition of the hands and feet which are related to an 
undiagnosed illness is not supported by any medical evidence 
that would render the claim plausible.

2.  The veteran's allegation that he currently has aching 
joints which is related to an undiagnosed illness is not 
supported by any medical evidence that would render the claim 
plausible.

3.  The veteran's allegation that he currently has fatigue 
which is related to an undiagnosed illness is not supported 
by any medical evidence that would render the claim 
plausible.

3.  The veteran's allegation that he currently has headaches 
which are related to an undiagnosed illness is not supported 
by any medical evidence that would render the claim 
plausible. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for a skin condition of 
the hands and feet as a chronic disability resulting from an 
undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991); 
38 C.F.R. § 3.317 (1999).

2.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for aching joints and 
fatigue as a chronic disability resulting from a undiagnosed 
illness.   38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 
(1999).

3.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for fatigue as a chronic 
disability resulting from a undiagnosed illness.   
38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 (1999).

4.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records were reviewed.  The 
service entrance examination was negative for any findings, 
diagnoses, or treatment of a skin disorder of the hands and 
feet, aching joints or fatigue, or headaches.  In a May 1990 
periodic examination, there was no findings, diagnoses, or 
treatment of a skin disorder of the hands and feet, aching 
joints or fatigue, or headaches. 
 
In an August 1990 treatment record, the veteran complained of 
sinus congestion and headache.  He requested a cold pack 
consisting of Dristan nasal spray. 
In a May 1992 treatment record, the veteran complained of 
redness, pain, and numbness in the palm of his right hand 
that had lasted for two days.  It was noted that there was no 
past history of this problem.  Examination revealed pain when 
the hand was closed, discoloration, full movement of the 
hand, and good capular refill.  The assessment was possible 
ring worm.  In a June 1992 treatment record, the veteran 
complained of redness in his left hand.  He stated that he 
felt pain when a fist was made.  It was noted that he had a 
similar lesion on his right palm in May 1992 but that had 
been resolved.  On examination, there was an annular plaque 
on the left palmar surface which was tender to palpation.  
The assessment was lesion of unknown etiology.  

In a report of medical history prior to discharge 
examination, the veteran noted that he was having minor skin 
problems.  The examiner noted that the veteran had a palmar 
skin lesion, etiology unknown.  An evaluation in the 
dermatology clinic revealed negative results and there was no 
sequelae since June 1992.  The discharge examination was 
negative for any findings, diagnoses, or treatment of a skin 
disorder of the hands and feet, aching joints or fatigue, or 
headaches.

The veteran was afforded a VA Persian Gulf War examination in 
November 1995.  He complained of aching, fatigue, headaches, 
and intermittent target shaped lesions coming out of the 
soles of his feet and the palms of his hand.  Examination of 
the skin revealed no evidence of target lesions on the soles 
or the hands at the present time.  Neurological examination 
was normal.  The diagnoses included normal examination of 
multiple aching joints and fatigue.  The examiner commented 
that there was no evidence of any disease known to be related 
to exposure to environmental agents in the Persian Gulf.

The veteran was afforded a Persian Gulf Registry examination 
in April 1998.  The diagnoses included skin rash which was 
not currently present. 

The veteran was afforded a VA general medical examination in 
September 1998.  He complained of numerous skin problems, 
aching joints, and fatigue.  The examiner noted that the 
veteran was occasionally tired and that he sometimes did not 
sleep well.  However, he had been able to carry out strenuous 
and light physical activity without undue fatigue.  He has 
not had to be away from work or ordinary activities.  From 
the veteran's description of activities, the examiner noted 
that he was quite active physically without fatigue, 
exhaustion, and/or prolonged periods of weakness or recovery.  
The diagnoses included fatigue syndrome not found and normal 
examination of the palms of the hands and soles of the feet. 

II.  Analysis

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective 
November 2, 1994, the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement for compensation to be established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) 
of this section, provided that such 
disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation. VAOPGCPREC 
4-99 (May 3, 1999).

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well-grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources. VAOPGCPREC 4-99 (May 3, 1999).

Skin Condition of the Hands and Feet

The veteran's claim concerning service connection for a skin 
condition of the hands and feet is not well grounded.  
Although the veteran complained of pain and redness of both 
hands during service, current VA examinations findings do not 
reveal any disorder of the hands or feet.  Thus, the 
veteran's claim concerning service connection for a skin 
condition of the hands and feet resulting from an undiagnosed 
illness is not well-grounded.  

Aching Joints & Fatigue

The veteran's claims concerning service connection for aching 
joints and fatigue are not well grounded.  There is no record 
of aching joints or fatigue during service and the current VA 
examinations of record, including a VA Persian Gulf War 
examination, reveal no evidence of aching joints or fatigue.  
With regard to the veteran's complaints of fatigue, the 
evidence reveals that he is able to carry out strenuous and 
light physical activity and that he is quite active 
physically.  There was no evidence of exhaustion, and/or 
prolonged periods of weakness or recovery.  Thus, the 
veteran's claims concerning service connection for aching 
joints and fatigue resulting from an undiagnosed illness are 
not well-grounded. 

Headaches

The veteran's claim concerning service connection for 
headaches is not well grounded.  The only evidence of 
headaches is an inservice treatment record in which the 
veteran complained of headaches in conjunction with a sinus 
congestion.  There is no current evidence of headaches.  
Thus, the veteran's claim concerning service connection for 
headaches resulting from an undiagnosed illness is not well 
grounded.

If the claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claims of service 
connection for a skin condition of the hands and feet, aching 
joints, fatigue, and headaches as chronic disabilities 
resulting from an undiagnosed illness is denied. 


ORDER


Entitlement to service connection for a skin condition of the 
hands and feet as a chronic disability resulting from an 
undiagnosed illness is denied.

Entitlement to service connection for aching joints as a 
chronic disability resulting from an undiagnosed illness is 
denied.


Entitlement to service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness is denied.

Entitlement to service connection for headaches as a chronic 
disability resulting from an undiagnosed illness is denied.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 



